[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                            December 16, 2005
                                No. 04-15439
                                                            THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                     D. C. Docket No. 03-00056-CR-1-MMP

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

CHARLES LEE BOUIE,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                              (December 16, 2005)

Before ANDERSON, BIRCH and HULL, Circuit Judges

PER CURIAM:

      Robert Augustus Harper, appointed counsel for Charles Lee Bouie, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bouie’s conviction and sentence are AFFIRMED. Moreover,

because there are no arguable issues of merit for appeal, Bouie’s pro se request for

appointment of counsel is DENIED.




                                          2